23 N.Y.2d 856 (1969)
Yonkers Contracting Company, Inc., Appellant-Respondent,
v.
New York State Thruway Authority, Respondent-Appellant. (Claim No. 36841.)
Court of Appeals of the State of New York.
Argued November 25, 1968.
Decided January 9, 1969.
Thomas B. Treacy for appellant-respondent.
Louis J. Lefkowitz, Attorney-General (Ruth V. Iles and Ruth Kessler Toch of counsel), for respondent-appellant.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI. BERGAN, KEATING, BREITEL and JASEN.
Order affirmed, without costs; no opinion.